DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1 recites a locator bar containing no sensors. The original disclosure fails to provide support for such a feature. Note that the mere absence of a positive recitation is not a basis for an exclusion. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-7 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the claim recites a locator bar with a crease at the center to “stabilize the headset and enable proper positioning of the headset”. It is first unclear what it means to stabilize a headset, whether it is to stabilize the structure of the headset itself or its fit on a head, or something else entirely. Moreover, it is unclear how a “crease” allows for such a stabilization. The support shown in [0044] of the printed publication appears to only support the use of a crease in aiding centering the headset on the head of the user. Further clarification is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9, 10, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Causevic et al. (US 2010/0041962) in view of Shahaf et al. (US 2012/0296569), and further in view of Fadem (US 2012/0071781).
	As to claim 1, Causevic teaches a headset (Fig. 2A-C) comprising: a front portion (band portion 30 of the headset 14 generally on the forehead of the user, Fig. 2B; para [0032]) comprising a first end (first end of band portion near the first side portion 31, para [0032]; Fig. 
	However, Shahaf teaches a first electrical sensor positioned to contact the forehead of the user at about position AF3; and second electrical sensor positioned to contact the forehead of the user at about position AF4 (para [U12BJ, [U403]). Accordingly, it would have been obvious to one of ordinary skill in the art that Causevic would have modified by the teachings of Shahaf as claimed because a measurement of certain synapse biopotentials captured by electrodes is beneficial to understanding and assessing the brains activity at certain locations.
	The above combination does not necessarily teach that the space is a void having an approximately oval shape. However, the disclosure does not provide any support for the criticality of shape of the void, such that the use of a void of any shape appears to function just as well as another. Moreoever, Causevic teaches an alternative embodiment without a locator bar (Fig. 7). Fadem teaches a headset with electrodes (Abstract) in which an additional element at the center of the headset device includes what can be considered an “location bar” attachment with a center void shaped approximately as an oval. It would have been obvious to modify the above combination further with the alternative embodiment with Causevic and then 


    PNG
    media_image1.png
    1228
    949
    media_image1.png
    Greyscale

As to claim 2, Causevic further teaches and wherein at least one of the first side portion and the second side portion further comprise a protrusion (protrusions 62 and 76, Fig. 4), the protrusion comprising a third electrical sensorpositioned to contact the user at about position 
As to Claim 3, Causevic teaches further comprising a processor equipped with an electronics for selecting and detecting a difference in voltage between (i) AF3 and AF4, and (ii) AF4 and M2 or AF3 and Ml (processor and electronics base unit 12 are capable of selecting and detecting a difference in voltage between AF3 and AF4, para [0027]-[0028], [0059]).
As to Claim 4, Causevic further teaches wherein the first side portion and the second side portion are shaped and positioned to contact the skin over the temporal bone of the user (first and second side portions are located over the temporal bone with sensors placed on the skin of the user, para [0032], [0044]; Fig. 2A-C).
As to Claim 5, the above combination do not specifically teach wherein the headset is shaped to permit the user to wear the headset and eyeglasses simultaneously. However, it is obvious to one of ordinary skill in the art that the headset could be shaped to permit the user to wear the headset with glasses to allow the device to be used by those who require the use of corrective glasses as the prior art do not obstruct the eyes.
As to claims 6 and 7, Causevic teaches the maximum distance between the inside edge of the locator bar and the inside edge of the sensing bar is generally within the recited ranges (Fig. 4). Although Causevic does not necessarily recite the exact dimensions, the fact that the device is to be worn on a human head inherently limits the potential range of values and obtaining the exact values would merely be optimization within the prior art conditions.

As to Claim 10, Causevic teaches wherein at least one of the first electrode, the second electrode, and the third electrode comprise a dry electrode (electrodes 50 used in the first, second and third electrodes are composed of any appropriate electrically conductive material, such as, for example, copper, silver, gold and tin which are inherently dry electrode matorial, para [0043]).
As to Claim 12, Causevic further teaches wherein at least one of the first electrical sensor, the second electrical sensor, and the third electrical sensor comprise a silver electrode (electrodes 50 used in the first, second and third electrodes are composed of silver, para [0043]).
As to claim 15, Causevic does not explicitly teach that at least one of the first, second, and third electrical sensor is ½ inch or greater in at least one dimension. However, going by the typical size of a human head as well as the general layout of the sensors shown in Fig. 4, even if the drawing is not to scale, it would have been obvious, if not inherent, that one of ordinary skill in the art would make at least one of the dimensions of one of the electrical sensor iss ½ inch or greater as it would be obvious to try and achievable within routine experimentation.

Claims 11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Causevic et al. (US 2010/0041962) in view of Shahaf et al. (US 2012/0296569) and Fadem (US 2012/0071781), and further in view of Gevins et al. (USP #5,038,782).

As to Claim 13, the above combination does not specifically teach wherein at least one of the first electrical sensor, the second electrical sensor, and the third electrical sensor comprise a silver fabric electrode. However, Gevins teaches a headset (Fig. 1) wherein the electrodes a silver fabric electrode (headset with electrodes, col 4, In 54-63; Fig. 1; silver cloth electrode, col 9, In 36-51; Fig. 3a). Accordingly, it would have been obvious to one of ordinary skill in the art to modify the above combination by the teachings of Gevins as claimed in order to provide an electrode material that can comfortably contact the forehead of the user while measuring synapse biopotentials.
As to Claim 14, Gevins further teaches wherein the first electrical sensor and the second electrical sensor comprise a silver fabric electrode (all the electrodes are constructed with silver cloth, col 9, In 36-51).

16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Causevic et al. (US 2010/0041962) in view of Shahaf et al. (US 2012/0296569) and Fadem (US 2012/0071781), and further in view of Rubin et al. (US 2007/0249952)
As to claim 16, the above combination does not specifically teach that at least one of the electrical sensors further comprises padding positioned to contact the skin of the user. However, Rubin teaches a headband adapted to encircle the user’s head attached to a dry electrode incorporating a deformable padding between the headband and the dry electrode to press the dry electrode into contact with the head of the user ([0014]). As such, it would have been obvious to include padding on at least one of the electrodes to increase comfort of the user.

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Causevic et al. (US 2010/0041962) in view of Shahaf et al. (US 2012/0296569) and Fadem (US 2012/0071781), and further in view of Machon et al. (US 2014/0257073).
As to Claim 17, the above combination does not specifically teach wherein the sensing bar comprises sockets for directly securing the first electrical sensor and the second electrical sensor, or for receiving a mounting element into which the first electrical sensor and the second electrical sensor are secured. However, Machon teaches a headset (headset 400, Fig. 4C) wherein a sensing bar (substrate 401, Fig. 4C; para [0044]) comprises sockets for a mounting element into which the first electrode and the second electrode are secured (see para [0065]: electrodes 406 & 410 are secured to mounting elements 430. Mounting elements 430 are retractable into the branching portions of array 400 - socket is defined as internal 
As to Claim 18, Machon further teaches wherein the mounting element is adjustable to permit control over the spacing between the first electrical sensor and the second electrical sensor (a user may adjust the relative spacing of electrodes on array 400 by moving electrodes 406 and 410 so that the bottom of tabs 422 rest above the subject's eyebrows, para [0065]).
As to Claim 19, the above combination not specifically teach wherein the first electrical sensor and the second electrical sensor are spaced 7 +|-1 cm apart from center to center. However, it is well known in the art that there are a wide range of measurements to space two electrodes. Further, as modified by Machon, the electrodes are capable of being spaced as desired. Accordingly, it would have been obvious to one of ordinary skill in the art to further modify the above combination with routine experimentation to provide spacing between the first and second electrode as claimed in order to obtain appropriate and accurate synapse biopotential measurements.
As to Claim 20, the above combination does not specifically teach wherein the first electrical sensor and the second electrical sensor are spaced from 8 cm to 10 cm apart from center to center. However, it is well known in the art that there are a wide range of measurements to space two electrodes. Further, as modified by Machon, the electrodes are capable of being spaced as desired. Accordingly, it would have been obvious to one of ordinary .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820.  The examiner can normally be reached on Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        3/13/21